Citation Nr: 1218164	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a vision disorder resulting in Lasik eye surgery and decreased night vision (claimed as vision condition).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a traumatic brain injury (TBI), to include memory loss and mood swing as separate cognitive defects.


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from July 2006 to November 2007, and had additional active duty training from March 16, 2004 to July 2, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case must be remanded in order to comply with applicable regulations.  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the appellant or representative which is accepted by the Board must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue.

After the RO issued its most recent determination-a February 2010 statement of the case-the Veteran sent the Board pertinent evidence which has not been previously reviewed by the AOJ.  A May 2010 VA treatment record is pertinent because it includes the clinician's discussion of the Veteran's vision, head injuries, psychiatric status, and mood.  Letters dated June 2010 and July 2010 from the Veteran's colleague and sister, respectively, are also pertinent because they include discussion of the Veteran's mood and mental health.  Furthermore, in April 2012, the Veteran specifically requested that his file be returned to the AOJ for initial consideration of those records.  Therefore, the Board hereby refers the pertinent evidence submitted by the Veteran to the AOJ for initial consideration.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to service connection for a vision disorder resulting in Lasik eye surgery and decreased night vision (claimed as vision condition); entitlement to service connection for PTSD; and entitlement to service connection for a TBI, to include memory loss and mood swing as separate cognitive defects, taking into account all of the evidence of record, including the evidence added to the claims file after the issuance of the February 2010 statement of the case.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      
      
      
      
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


